Exhibit 10.9
SERVICES AGREEMENT
This Services Agreement (the “Agreement”) is entered into and shall be effective
as of the last date evidencing full execution of the Agreement (the “Effective
Date”) by and among U.S. Bank National Association doing business as Elan
Financial Services (“Elan”), with offices located at 800 Nicollet Mall,
Minneapolis, MN 55402, TRM ATM Corporation with its principal office located at
1101 Kings Highway, Suite G100, Cherry Hill, NJ 08034 (“CUSTOMER”), and eFunds
Corporation, with its principal office located at 601 Riverside Ave.,
Jacksonville, FL 32204 (“PROCESSOR”), each referred to herein as a “Party” and
collectively referred to herein as “Parties.”
RECITALS
WHEREAS, Elan provides currency, through a third Party carrier, to CUSTOMER for
use in the operation of CUSTOMER’S Automated Teller Machines (“ATMs”); and
WHEREAS, the transactions for those ATMs are processed by way of a separate
agreement between CUSTOMER and PROCESSOR; and
WHEREAS, in order for Elan to provide the currency, and other currency-related
services pursuant to its contractual obligation to CUSTOMER (the “Services”), it
must receive certain data from PROCESSOR relative to those processed ATM
transactions; and
WHEREAS, the Parties desire to provide and to receive the Services set forth in
this Agreement; and
NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto do hereby agree as follows:

1.   Description of Services.       PROCESSOR and CUSTOMER hereby acknowledge
that, pursuant to that certain Processing Services Agreement between PROCESSOR
and CUSTOMER, dated April 1, 2008 (“the “TRM/eFunds Agreement”), PROCESSOR
provides the transaction processing for CUSTOMER’s ATM transactions
(“Transaction Processing”). Elan and CUSTOMER hereby acknowledge that pursuant
to a separate contractual agreement, Elan provides currency to CUSTOMER’s ATMs
(“Cash Servicing”), and Elan and PROCESSOR and CUSTOMER agree that these
services, Transaction Processing and Cash Servicing, performed on behalf of
CUSTOMER, require that PROCESSOR and Elan share certain information, each with
the other Party, regarding the Parties’ provision of their respective services
to CUSTOMER. For the purposes of this Agreement, the services (hereinafter
“Services”) shall be the exchange of necessary data between PROCESSOR and Elan,
pursuant to the Transaction Processing performed by PROCESSOR and the Cash
Servicing provided by Elan. The provision of the Services shall at all times be
with the acknowledgement and agreement of CUSTOMER.   2.   Term; Termination.

  2.1   This Agreement will become effective on the Effective Date, and will
remain in effect until such time as a Party provides the other Parties not less
than ninety (90) days advance written notice of its intent to terminate the
Agreement, or unless the Agreement is otherwise terminated, as provided below
(“Term”).

Page 1



--------------------------------------------------------------------------------



 



  2.2   Termination for Cause. A Party may terminate this Agreement by written
notice upon the occurrence of an event of default (“Event of Default”). Each of
the following occurrences shall constitute an Event of Default under this
Agreement:

  (a)   Financial Instability; Material Changes. A Party: (i) files for
bankruptcy, receivership, insolvency, reorganization, dissolution, liquidation
or any similar proceeding; (ii) has a proceeding instituted against it and such
proceeding is not dismissed within sixty (60) days; (iii) makes an assignment
for the benefit of its creditors or an offer of settlement, extension or
composition to its creditors generally; (iv) a trustee, conservator, receiver or
similar fiduciary is appointed for that Party or substantially all of such
Party’s assets; or (v) the occurrence of any material adverse change in the
nature or conduct of any Party’s business as it exists on the Effective Date    
(b)   False Representation. Any representation or warranty made by a Party or
any of its employees, officers, or directors proves to have been false or
misleading in any material respect as of the date made, or becomes false or
misleading at any time.     (c)   Breach. A Party fails to observe any material
obligation specified in this Agreement, and such failure is not cured within
thirty (30) days of receipt of written notice thereof from the non-breaching
Party. Notwithstanding the previous sentence, the third such breach
automatically will be deemed an Event of Default without the opportunity to
cure.     (d)   Elevated Risk. A Party: (i) knowingly engages in activities
which violate applicable State law or governmental regulations; (ii) operates in
a manner which by its nature may present exposure to one or both of the
remaining Parties, in either or both of the remaining Parties’ reasonable
business discretion, to increased financial or other economic risk, or which
result in undue economic hardship and/or damage to the business operations of
either or both of the remaining Parties.

3.   Obligations of PROCESSOR.

  3.1   PROCESSOR shall perform Transaction Processing on behalf of CUSTOMER.  
  3.2   PROCESSOR agrees that during the conversion of CUSTOMER’s ATM terminals,
PROCESSOR shall effect a change of the then-current settlement and adjustment
banking account from a non-Elan account to an approved Elan banking account
provided to PROCESSOR by Elan. Notwithstanding anything to the contrary in this
Agreement, the Processing Agreement, or otherwise, at such time as the Elan
account is active/in-use, PROCESSOR shall not authorize any request by CUSTOMER
to settle Elan vault cash (terminal funding) to an account other than the
aforementioned Elan account, without Elan’s written consent.     3.3   PROCESSOR
agrees that its provision of the Services pursuant to this Agreement, resulting
from PROCESSOR’s performance of the Transaction Processing shall be in
accordance with the following service schedule:

  (a)   PROCESSOR shall provide to Elan, a daily file (“File”) containing
electronic data relative to the Transaction Processing for each day such
Transaction Processing is performed. Each File delivered to Elan shall contain
data from the previous day’s Transaction Processing, unless otherwise agreed
upon by Elan and PROCESSOR.

Page 2



--------------------------------------------------------------------------------



 



  (b)   PROCESSOR shall substantiate any Transaction Processing activity, as may
be requested from time to time by Elan, in order for Elan to properly perform
the Cash Servicing, as well as the Services pursuant to this Agreement.     (c)
  PROCESSOR shall maintain an ongoing obligation to provide the Files to Elan,
pursuant to this Agreement, and unless otherwise provided for within the terms
of this Agreement, shall do so for the duration of this Agreement’s Term.

4.   Obligations of Elan.

  4.1   Elan shall perform Cash Servicing on behalf of CUSTOMER, pursuant to the
Cash Services Agreement.     4.2   Elan shall utilize the data received from the
Files provided to Elan by PROCESSOR, for its performance of the Cash Servicing,
which shall include, but not limited to, details for cash forecasting, support
functions, and reconciliation of cash for CUSTOMER’s ATM terminals.     4.3  
Elan shall coordinate a schedule of conversion with CUSTOMER and PROCESSOR,
whereby CUSTOMER’s ATM terminals are converted to Elan vault cash, for the
facilitation of the Cash Servicing.     4.4   The following account numbers
shall be used for implementing the change of settlement and adjustment accounts
for funding purposes:

         
Settlement Account:
  DDA:   xxxxxxxxxxxxxxxxx
 
  Routing and Transit:   xxxxxxxxx
 
       
Adjustment Account:
  DDA:   xxxxxxxxxxxxxxxxx
 
  Routing and Transit:   xxxxxxxxx

5.   Obligations of CUSTOMER.

  5.1   CUSTOMER agrees that it shall cooperate fully with Elan and PROCESSOR at
all times during the course of this Agreement.     5.2   CUSTOMER shall notify
Elan and PROCESSOR of any event for which CUSTOMER has knowledge CUSTOMER, which
shall or may impact the provision of the Services pursuant to this Agreement.  
  5.3   CUSTOMER shall make available to Elan and PROCESSOR information, data,
or other materials, as may reasonably be determined by Elan or PROCESSOR to be
necessary to the performance of the Services, at any time during the Term of
this Agreement.

6.   Representations and Limitations on Performance.

  6.1   Each of the Parties, solely as to itself, provides the following
representations, warranties and covenants set forth below:

  (a)   Organization. Each Party is duly organized, validly existing and in good
standing pursuant to applicable state and/or federal laws under which it is
organized, and is qualified to do business in all jurisdictions as may be
required for the conduct of its business activities hereunder.     (b)   Power
and Authority. Each Party has full power and lawful authority to (i) own and
operate its assets, properties and business; (ii) carry on its business as
presently conducted and (iii) enter into and perform this Agreement. The persons
executing this Agreement have full authority to bind such Party to the terms and
conditions hereof.

Page 3



--------------------------------------------------------------------------------



 



  (c)   Authorizations; No Violations. Each Party’s execution and delivery of
this Agreement, and performance hereof: (i) are within its organizational
powers; (ii) have been duly authorized by all necessary organizational action,
if required by its governing organizational documents; (iii) does not and will
not conflict with or constitute a breach or violation of its governing
organizational documents, and (iv) does not and will not conflict with or
constitute a breach or violation of any material agreement, indenture, deed of
trust, lease, mortgage, loan agreement or any other material instrument or
undertaking to which such Party is a party.     (d)   Authorizations; No
Violations. Each Party’s execution and delivery of this Agreement, and
performance hereof: (i) are within its organizational powers; (ii) have been
duly authorized by all necessary organizational action, if required by its
governing organizational documents; (iii) does not and will not conflict with or
constitute a breach or violation of its governing organizational documents, and
(iv) does not and will not conflict with or constitute a breach or violation of
any material agreement, indenture, deed of trust, lease, mortgage, loan
agreement or any other material instrument or undertaking to which such Party is
a party.     (e)   Compliance with the Law. Each Party represents and warrants
that it complies with all applicable laws.     (f)   Warranty Disclaimer. Except
as expressly set forth in this Agreement, Elan and PROCESSOR disclaim any and
all warranties concerning any products or services provided under the Agreement,
whether express or implied, including (without limitations) any implied warranty
of merchantability or fitness for a particular purpose.     (g)   Binding
Obligation. This Agreement constitutes a valid and legally binding obligation of
each Party, enforceable in accordance with its terms and conditions.

7.   Confidentiality.

  7.1   The Parties acknowledge that in performing their obligations hereunder,
they may have access to, or may provide information and/or documentation of a
Confidential and/or Proprietary nature to the other Parties.

  (a)   Definition of Confidential Information. “Confidential Information”
includes both information of a commercial nature and information related to a
Party’s Clients or consumers. Confidential Information includes, but is not
limited to, the following, whether now in existence or hereafter created:

  i.   All information marked as “confidential” or with similar designation; or
information which a Party should, in the exercise of reasonable judgment,
recognize to be confidential;     ii.   All information protected by rights
embodied in copyrights, whether registered or unregistered, patents or pending
patent applications, , trade secrets, and any other intellectual property rights
of the other Parties (including all derivative works);     iii.   All business,
financial or technical information of a Party and any of a Party’s vendors;

Page 4



--------------------------------------------------------------------------------



 



  iv.   A Party’s marketing philosophy and objectives, promotions, markets,
materials, financial results, technological developments and other similar
proprietary information and materials; and     v.   Any and all information of
or about client(s) of a Party, of any nature whatsoever, and specifically
including but not limited to client lists, client financial information, and the
fact of the existence of a relationship amongst the Parties and client(s)
(collectively, “Client Information”).

  (b)   The Parties agree now and at all times in the future that all such
Confidential Information shall be held in strict confidence and disclosed only
to those employees or agents whose duties reasonably require access to such
information. The Parties shall protect such Confidential Information using the
same degree of care, but no less than a reasonable degree of care, to prevent
the unauthorized use, disclosure or duplication (except as required for backup
systems) of such Confidential Information as each Party uses to protect its own
confidential information.     (c)   The Parties agree that any intentional
violation of the obligations of confidentiality, as set forth in this Section,
shall be a material breach of this Agreement and shall entitle the non-breaching
Party to immediately terminate this Agreement, without penalty, upon notice to
the other Parties. Notwithstanding anything to the contrary contained herein, if
a Party or any of its employees, agents, or representatives shall use or
disclose any Confidential Information of another Party in any manner other than
in connection with the performance of its obligations under this Agreement, the
non-breaching Party shall have the right, in addition to such other remedies
which may be available to it hereunder, at law or in equity, to seek immediate
injunctive relief enjoining such use, disclosure, or attempted use or attempted
disclosure, without the requirement of posting bond, it being acknowledged and
agreed that legal remedies are inadequate to protect such non-breaching Party
under such circumstances and that the unavailability of immediate injunctive
relief would subject said Party to irreparable harm.     (d)   The Parties shall
establish data security policies and procedures to ensure compliance with this
Section and that are designed to:

  i.   Ensure the security and confidentiality of Client Information;     ii.  
Protect against any reasonably anticipated threats or hazards to the security or
integrity of such information;     iii.   Protect against unauthorized access to
or uses of such information that could result in substantial harm or
inconvenience to any Client;     iv.   Comply with all of the requirements of
Title V of the Gramm-Leach-Bliley Act (“GLB Act”), as the same may be amended
from time to time, and any regulations promulgated thereunder.; and     v.  
Require each Party to permit the other Parties to audit its compliance with this
Sections 3.2 and 7.1(d) during regular business hours upon

Page 5



--------------------------------------------------------------------------------



 



      reasonable prior notice and at the auditing Party’s sole expense. Each
Party agrees to provide to the other Parties copies of audits and system test
results related to the systems used to deliver Services under this Agreement,
provided that the providing Party is not contractually or otherwise legally
prohibited from sharing such information with the other Parties.

  (e)   If any Party is required by a court or governmental agency having proper
jurisdiction to disclose any Confidential Information, that Party shall
promptly, to the extent allowed to do so by applicable law or regulation,
provide notice of such request to the appropriate Party so that it may seek an
appropriate protection order.     (f)   Limited use of Confidential Information
and Survival of Obligations.

  i.   The Parties may use the Confidential Information only as necessary for
their performance hereunder and for no other use, but in all cases the use of
such Confidential Information will be done in accordance with the GLB Act and
any regulations issued pursuant thereto. The Parties’ limited right to use the
Confidential Information shall expire when this Agreement is terminated.     ii.
  The Parties’ obligations of confidentiality and non-disclosure shall survive
beyond the termination or expiration of this Addendum.     iii.   Upon
expiration of a Party’s limited right to use the Confidential Information, the
Party shall return all physical embodiments thereof to the other Parties or,
with the other Parties’ permission, may destroy the Confidential Information.
The Party returning or destroying Confidential Information shall provide written
certification to the other Parties that it has returned, or destroyed, all such
Confidential Information in its possession. Notwithstanding the foregoing, Elan
and PROCESSOR may retain one (1) copy of the Confidential Information for
regulatory purposes.

  (g)   Disclosure to Third Parties. If a Party’s performance requires or allows
disclosure of the Confidential Information to any third parties, then that Party
shall ensure that such third parties will have express obligations of
confidentiality and non-disclosure, with regard to the Confidential Information,
similar to that Party’s obligations hereunder. Liability for damages due to
disclosure of the Confidential Information by any such third party shall be with
the Party that disclosed the Confidential Information to the third party.    
(h)   Exceptions. Notwithstanding the foregoing, the term “Confidential
Information” shall not include any portion of such information that the
receiving Party can establish by clear and convincing evidence to have been:
(a) Publicly known without breach of this Agreement; (b) Known by the receiving
Party without any obligation of confidentiality, prior to disclosure of such
Confidential Information; or (c) Received in good faith by the receiving Party
from a third-party source having the right to disclose such information.

Page 6



--------------------------------------------------------------------------------



 



  (i)   Ownership of Intellectual Property. All intellectual property belonging
to a Party, including, without limitation, property protected by patent,
copyright or trade secret, shall remain the sole and exclusive property of the
Party disclosing such intellectual property to the other Parties. No Party shall
gain any right, title or interest in or to the intellectual property of the
other Parties by virtue of the disclosure of such intellectual property by a
Party in the performance of this Agreement.     (j)   Disclosure of Client(s)’
Information. In the event that there should occur any actual or suspected theft
of, accidental disclosure of, loss of, or inability to account for
(collectively, “Disclosure”) any of Client Information by PROCESSOR or Elan, the
disclosing party will immediately, upon its discovery of any such Disclosure,
notify CLIENT and investigate and determine if a Disclosure has actually
occurred. If, based upon the disclosing party’s investigation, it determines
that there has been an actual Disclosure, then the disclosing party shall
immediately notify CLIENT, and shall thereafter investigate the scope of the
Disclosure, and shall exercise the appropriate measures to prevent any further
Disclosure(s). The disclosing party shall also, as soon as is reasonably
practicable, report to CLIENT the details of the Disclosure (including
Client(s)’s identities, and the nature of the information that is the subject of
the Disclosure, and the measures that the disclosing party has exercised, and/or
plans to exercise, to prevent further Disclosure(s). The disclosing party shall,
in the event of a Disclosure, cooperate fully with Client to notify the Clients
as to the Disclosure. Additionally, the disclosing party shall cooperate fully
with all government regulatory agencies and/or law enforcement agencies having
jurisdiction and authority over investigating any Disclosure, and/or any known
or suspected criminal activity. Elan and PROCESSOR agree that, subject to the
limits set forth in Section 9 below, the disclosing party will bear all
reasonable expenses directly associated with such a Disclosure, which may
include but shall not be limited to, reasonable attorney fees and expenses.

8.   Indemnification.       Each Party shall indemnify and hold the other
Parties harmless against all losses, damages, costs, expenses and liability that
may directly result from (i) the gross negligence or willful act or omission of
the indemnifying party, its representatives, successors or permitted assigns,
and (ii) any breach by the indemnifying party of any material provision of this
Agreement that is not cured by such party within sixty (60) days of the
breaching party’s receipt of written notice from the non-breaching party of such
breach, except to the extent that any such losses, damages, costs, expenses and
liability is due or attributable to the gross negligence or willful acts or
omissions of the other Parties. Notwithstanding the foregoing, nothing in this
Section 8 shall extend PROCESSOR’S liability beyond that set forth in the
TRM/eFunds Agreement as between PROCESSOR and CUSTOMER.

9.   Liability/Damages Cap.

  9.1   PROCESSOR shall not be liable under any circumstances to Elan, CUSTOMER
or any third party under this Agreement for losses arising from or related to:
(a) Its failure to timely settle due to the occurrence of events beyond its
control; (b) The malfunction of a CUSTOMER ATM; (c) Errors in currency
replenishment; (d) Incorrect programming or configuration of a CUSTOMER’s ATM;
(e) Conversion of a CUSTOMER’s ATM to another Processor; (f) Incorrect
information provided on a CUSTOMER’s ATM profile; (g) Non-approved software used
in a Customer ATM or non-approved ATM type; (h)

Page 7



--------------------------------------------------------------------------------



 



      Fraud or other unlawful manipulation of a CUSTOMER’s ATM that results in
inaccurate or invalid dispensing of cash or the reversal of validly dispensed
cash; or (i) any act or omission of PROCESSOR that does not constitute either
gross negligence, willful misconduct, or a material breach of PROCESSOR’s
obligations.. Without limiting the foregoing, the aggregate liability of
PROCESSOR for any and all claims, demands, costs, losses, damages or other
potential or actual expenses which are in any way related, directly or
indirectly, to the execution, performance, obligation, or subject matter of this
Agreement shall not exceed two hundred fifty thousand dollars U.S. Dollars
($250,000.00), regardless of the form of action employed, whether in contract,
warranty, tort (including negligence) or otherwise. THE PARTIES SHALL NOT BE
LIABLE FOR ANY LOSS OF PROFITS, LOSS OF SAVINGS, LOSS OF USE, OR INDIRECT,
SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES OF ANY KIND IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, A BREACH OF THIS
AGREEMENT OR THE PROCESSING AGREEMENT.     9.2   The aggregate liability of
PROCESSOR for any and all claims, demands, costs, losses, damages or other
potential or actual expenses which are in any way related, directly or
indirectly, to the execution, performance, obligation, or subject matter of this
Agreement shall be two hundred fifty thousand U.S. Dollars ($250,000.00) .

10.   Successors and Assigns; Assignability.       No Party shall have any
rights to assign this Agreement without the prior written consent of each of the
other Parties, and any unauthorized attempted assignment will be null and void.
Notwithstanding the foregoing, Elan and PROCESSOR may assign their respective
rights under this Agreement to their respective parent companies, or another
wholly owned subsidiary of their parent companies, provided that any assignee
will take subject to all of the obligations of the assigning Party. The
assigning Party agrees to notify the other Parties in writing, of any such
assignment, within sixty (60) days after the date of the assignment. This
Agreement will inure to the benefit of and will be binding upon the parties and
their respective permitted successors and assigns.   11.   Notice.       All
notices required and given herewith shall be addressed to each Party at the
designated address as shown below, and shall be effective when personally
delivered by courier (including overnight carriers) or U.S. mail, return receipt
requested. The Parties may, from time to time, designate different persons or
addresses to which subsequent communications will be sent by sending a notice of
such designations in accordance with this Section. The addresses for such
notices shall be as follows:

Page 8



--------------------------------------------------------------------------------



 

\

              Original:   With Copy To:
To Elan Financial Services:
  Elan Financial Services   U.S. Bank Legal Dept.
 
  ISO ATM Sales Support   Mail Stop BC-MN-H21N
 
  1255 Corporate Drive   800 Nicollet Mall
 
  Irving, TX 75038   Minneapolis, MN 55402
 
       
To Customer:
  TRM ATM Corporation    
 
  Attn: Controller    
 
  1101 Kings Highway, Suite G100    
 
  Cherry Hill, NJ 08034    
 
       
To Processor:
  eFunds Corporation    
 
  Attn: General Counsel    
 
  Address 601 Riverside Avenue    
 
  Jacksonville, Florida 32204    

12.   Attorneys’ Fees.       If any official proceeding holds that a Party has
breached this Agreement, then the non-defaulting Parties will be entitled to
recover from the breaching Party or Parties, the expenses incurred in enforcing
the provisions of this Agreement, including reasonable attorneys’ fees and
costs.   13.   Severability.       If any provision of this Agreement is
illegal, the invalidity of such provision will not affect any of the remaining
provisions, and this Agreement will be construed as if the illegal provision is
not contained in the Agreement. This Agreement will be deemed modified to the
extent necessary to render enforceable the provisions hereunder, and to comply
with the Rules.   14.   No Waiver of Rights.       No failure or delay on the
part of any Party in exercising any right under this Agreement will operate as a
waiver of that right, nor will any single or partial exercise of any right
preclude any further exercise of that right.   15.   USA PATRIOT Act.       In
order to comply with the requirements of the USA PATRIOT Act, Elan may require
PROCESSOR and CUSTOMER to provide their legal entity name, street address,
taxpayer identification number and other information that will allow Elan to
identify each Party. Elan reserves the right to require PROCESSOR and CUSTOMER
promptly provide to Elan sufficient identification documents upon request and in
connection with USA PATRIOT Act compliance.   16.   Governing Law; Jurisdiction;
Venue.       This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida without regard to its conflicts of laws
principles. Each Party submits to personal jurisdiction in the State of Florida
for the enforcement of the provisions of this Agreement and irrevocably waives
any and all rights to object to such jurisdiction for the purposes of litigation
to enforce or interpret any provision of this Agreement. Each Party agrees that
any action, suit or proceeding initiating or involving any Party to enforce or
interpret this Agreement shall be brought in a state or federal court in the
City of Jacksonville, Duval County, Florida. Each Party hereby irrevocably
waives any objection which it may have to the laying of the venue of any such
action, suit or proceeding in any such court and hereby further irrevocably
waives any claim that

Page 9



--------------------------------------------------------------------------------



 



    any such action, suit or proceeding brought in such a court has been brought
in an inconvenient forum.   17.   Force Majeure.       The Parties shall be
excused from the performance of any obligation pursuant to the Services imposed
by this Agreement, for any period and to the extent that a Party is prevented
from performing such Services obligation(s), in whole or in part, as a result of
delays beyond the control and without the fault or negligence of any Party, or
if such delay is determined to be caused by the other Party(s) or third parties,
an act of God, war, civil disturbance, court order, or other cause beyond its
reasonable control including, without limitation, failure or fluctuations in
electrical power, heat, light, air-conditioning, computer equipment,
telecommunications equipment, or ATM components, and such nonperformance will
not be a default hereunder or a ground for termination hereof.   18.  
Relationship of the Parties.       No joint venture, partnership, agency,
employment relationship or other joint enterprise is contemplated by this
Agreement, or by the Services provided pursuant to this Agreement’s terms. No
employee or representative of one of the Parties shall be considered an employee
of any of the other Parties. In making and performing this Agreement, the
Parties shall act at all times as independent contractors, and at no time shall
any Party make any commitments or incur any charges or expenses for or in the
name of the other Party.   19.   Non Exclusive Agreement.       This is not an
exclusive agreement. Nothing in this Agreement is intended to restrict Elan,
PROCESSOR, or CUSTOMER from entering into similar agreements with any third
party.   20.   Survival.       All agreements that by their context are intended
to survive the termination of this Agreement, including, but not limited to, the
provisions of Sections 6, 7, 8, 9 and 11, will survive termination of this
Agreement.   21.   Counterparts.       This Agreement may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, when taken together, shall constitute one and the same Agreement.  
22.   Entire Understanding, Amendment.       This Agreement, including the
exhibits which are incorporated by reference (other than any separate agreement
concerning confidentiality or non-disclosure), sets forth the entire
understanding of the Parties relating to its subject matter, and all other
understandings, written or oral, are superseded. Except as otherwise provided in
this Agreement, this Agreement may not be amended except in a writing executed
by all Parties. In the event of a conflict between this Agreement and the
TRM/eFunds Agreement, the TRM/eFunds Agreement shall control between PROCESSOR
and CUSTOMER.

Page 10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the dates
set forth below.

                  (“Elan”)   eFUNDS CORPORATION    
 
               
By:
  Richard T. Cullen   By:   Bradley T. Mason     Signature:  /s/ Richard T.
Cullen
 
  Signature:  /s/ Bradley T. Mason
 
   
 
  Title: Senior Vice President       Title:  Senior Vice President
 
   
Date:  November 3, 2008
  Date:  November 3, 2008    
 
                  (“CUSTOMER”)            
 
               
By:
  Michael Dolan            
 
                Signature:  /s/ Michael Dolan
 
           
 
  Title:  CFO
 
           
Date:  November 3, 2008
           

Page 11